Citation Nr: 1731226	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  08-36 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as a result of April 2001 cervical spine surgery at a VA medical facility.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1972 to July 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2005 rating decision in which the RO denied the Veteran's claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as a result of April 2001 cervical spine surgery at a VA medical facility.  In July 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In April 2009, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In January 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C. for further development and adjudication.  After accomplishing further action, the agency of original jurisdiction (AOJ) continued to deny the claim (as reflected by a November 2011 supplemental statement of the case (SSOC)), and returned the matter to the Board for further consideration.

In a June 2014 decision, the Board denied the claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability as a result of April 2001 cervical spine surgery.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, the Court vacated the June 2014 decision and remanded the matter to the Board for compliance with the instructions in a Joint Motion for Remand (Joint Motion) filed by representatives for the Veteran and the VA Secretary.  In October 2016, the Board remanded the matter for further evidentiary development.

Although the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

For reasons expressed below, the claim on appeal is, again, being remanded to the (AOJ.  VA will notify the Veteran when further action, on his part is required.


REMAND
Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter  claim on appeal.

In this case, it appears clear that substantial compliance with the Board's October 2016 remand instructions was not achieved.  Hence, further remand of the claim on appeal   necessary to remedy this failure of compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008; Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In the October 2016 Remand, the Board directed that, following completion of the requested development the AOJ should adjudicate the Veteran's claim and issue a supplemental SOC (SSOC) reflecting such adjudication.  Here, however, the AOJ did not issue an SSOC.  As such, this claim must be remanded for issuance of the required SSOC.

While this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see also 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After undertaking all requested action, and any additional notification or development deemed warranted, adjudicate the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as a result of April 2001 cervical spine surgery at a VA medical facility, to include the matter of whether the Veteran provided informed consent, in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority. 

4.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of any additional evidence and legal authority considered, along with clear reasons and bases for all determinations, and afford them an  appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


